Citation Nr: 9935958	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  94-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left knee disability, 
to include degenerative arthritis and internal derangement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1958 to July 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of 
the, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO denied service connection for 
left knee disability as secondary to the service-connected 
status post torn meniscus with degenerative joint disease of 
the right knee.  The Board remanded this claim in April 1996.  
The requested development has been accomplished, to the 
extent possible, and the case has been returned to the Board 
for further appellate review. 

The Board notes that at the time of the April 1996 
decision/remand, it reopened the claim for service connection 
for back disorder and remanded it for further development.  
While the claim was in remand status, the RO granted service 
connection for degenerative joint disease of the lumbosacral 
spine and assigned a 20 percent evaluation in a May 1998 
rating decision.  Although the appellant's representative in 
the November 1999 informal hearing presentation addresses an 
increased evaluation for the service-connected degenerative 
joint disease of the lumbosacral spine, that issue is not 
currently before the Board.  The appellant did not file a 
notice of disagreement following the grant of service 
connection for degenerative joint disease of the lumbosacral 
spine and thus the claim is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim).


FINDING OF FACT

1.  A service-connected disability is not the direct or 
proximate cause of degenerative arthritis or internal 
derangement of the left knee.

2.  Degenerative arthritis or internal derangement are not 
due to service.



CONCLUSION OF LAW

Left knee disability, to include degenerative arthritis and 
internal derangement, was not incurred in or aggravated by 
service nor is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that service connection is warranted for 
his left knee as being secondary to his service-connected 
right knee.  His representative has asserted that the left 
knee disability could be secondary to the appellant's 
service-connected degenerative joint disease of the 
lumbosacral spine.

The evidence of record shows that the appellant injured his 
left knee in August 1983.  Dr. Robert Beasley stated that the 
appellant had injured his left knee on his farm about one 
week ago stepping over a fence.  The appellant reported that 
he had experienced a pop and a feeling of dislocation.  Dr. 
Beasley entered a diagnosis of osteochondral fractures, left 
knee, with patellar dislocation.  That same month, the 
appellant underwent an arthroscopy to remove a loose body.

In August 1993 Dr. Watters reported that the veteran was a 
service-connected veteran with back and lower extremity 
injuries while in the military.  Dr. Watters noted the direct 
connection with his military duties regarding the lumbar, 
spinal and knee diseases.

In a September 1993 VA outpatient treatment report, the VA 
examiner stated that the appellant limped on his left knee 
and entered an assessment of internal derangement of the left 
knee.

In October 1993, Dr. C. Thomas Meyer examined the appellant.  
The appellant reported sustaining a lateral patella 
dislocation in 1983 which resulted in an osteochondral 
fracture of the lateral femoral condyle.  Examination of the 
left knee revealed apprehension with attempts to laterally 
sublux the patella.  Dr. Meyer stated that the appellant had 
increased lateral glide of the left patella.  Ligamentous 
stability was intact.  X-rays revealed degenerative changes.  
The assessment was traumatic osteoarthritis of the left knee.

In June 1996, the appellant underwent a private examination 
by Dr. W. Carl Dyer.  The appellant reported that he had a 
service-connected right knee and a nonservice-connected left 
knee and that he believed that his left knee problems had 
been aggravated by his right knee problems because of the 
inability to use the right knee equally.  Upon examination, 
Dr. Dyer stated that the appellant had synovitis of the left 
knee.  He had negative Lachman's and negative pivot shift.  
There was effusion, retropatellar crepitus, and pain with 
valgus stress in the left knee.  Dr. Dyer stated that x-rays 
revealed degenerative arthritis.  Dr. Dyer stated, "With 
respect to the left knee, . . . I feel this is most likely 
related to his having to protect his right side should his 
hospital records reflect this."

In April 1997, Dr. Dyer saw the appellant.  He stated that 
the appellant was very concerned about his left knee not 
being service connected and that he was having more pain in 
the left knee.  Dr. Dyer stated that the appellant had 
synovitis and effusion in the left knee and tenderness to 
palpation about the medial joint line.  There was full 
extension with further flexion to about 110 degrees.

The appellant underwent a VA examination in July 1997.  The 
VA examiner noted that he had reviewed the appellant's claims 
folder.  The appellant reported that he had to shift is body 
weight to the left while walking because of his service-
connected right knee disability.  Upon physical examination, 
the VA examiner stated that the appellant had two scars on 
his left knee.  There was no area of tenderness over the left 
knee.  There was evidence of atrophy of the quadriceps on the 
left.  The diagnosis entered was status post left knee 
replacement for degenerative arthritis with decreased range 
of motion.  The VA examiner stated the following:

Patient stated that he has had left knee 
problem[s since] the late sixties or mid-
sixties.  However, there was no medical 
evidence of treatment for left knee 
condition until he injured left knee 
during stepping over a fence in 1983.  I 
did not see evidence of excessive load to 
left knee during walking at present.  
Since there was no supportive medical 
treatment/record, I cannot establish the 
relationship between left knee condition 
to right knee disability.

Under 38 C.F.R. § 3.310(a) (1999), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995). A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for secondary service 
connection requires evidence of a current disability as 
provided by a medical diagnosis, a service-connected disease 
or injury, and competent evidence providing a nexus between 
the two.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

I.  Left knee secondary to service-connected right knee

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that he has developed 
a left knee problem because of his service-connected right 
knee disability.  In the June 1996 private medical record, 
Dr. Dyer stated, "With respect to the left knee, . . . I 
feel this is most likely related to his having to protect his 
right side should his hospital records reflect this."

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that Dr. Dyer's opinion, if accepted as true, is 
sufficient to establish a well-grounded claim for service 
connection for left knee disability, to include degenerative 
arthritis and internal derangement, as being secondary to 
service-connected status post torn meniscus with degenerative 
joint disease, right knee.  38 U.S.C.A. § 5107(a) (West 
1991).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed. 

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for left knee 
disability, to include degenerative arthritis and internal 
derangement.

The evidence that supports the appellant's claim is Dr. 
Dyer's June 1996 medical record wherein he stated that he 
felt that the appellant's left knee problems were most likely 
related to his having to protect his right side.  However, 
the Board finds that such opinion is outweighed by the VA 
examiner's opinion made in the July 1997 VA examination 
report.  First, the VA examiner stated that he had reviewed 
the appellant's claims folder and reported the pertinent 
facts related to the appellant's left knee problems.  Dr. 
Dyer clearly did not review the appellant's claims file, as 
he noted following the April 1997 treatment that he thought 
it was "imperative that we obtain the medical records from 
VA for further evaluation."  It must be noted that Dr. Dyer 
did not address the 1983 left knee injury, nor did the 
appellant report such to him.  Therefore, the Board finds 
that the VA examiner's opinion is more probative because it 
was based upon the evidence of record.  

Additionally, although Dr. Dyer made a positive association 
between the appellant's left knee and the service-connected 
status post torn meniscus with degenerative joint disease, 
right knee, he seemed to condition his determination upon 
whether the appellant's hospital records reflected such.  The 
VA examiner's opinion, however, was based upon a review of 
the entire record, to include Dr. Dyer's medical records, the 
VA medical records, and the 1983 medical records, which 
revealed a left knee injury.  The VA examiner stated that the 
appellant showed no evidence of excessive load to the left 
knee during walking and that he could not establish a 
relationship between the left knee condition and the right 
knee disability.  

It is for these reasons that the Board finds that the VA 
examiner's medical opinion outweighs Dr. Dyer's medical 
opinion.  The VA examiner based his medical opinion on the 
evidence of record.  He noted that the evidence of record was 
silent as to left knee problems until 1983, when the 
appellant had a left knee injury and had to undergo an 
arthroscopy.  Dr. Dyer's opinion is based upon the history 
given by the appellant, who neglected to inform him that he 
had had a left knee injury in 1983 at which time surgery was 
necessary.  The Board find's that the VA examiner's medical 
opinion is more probative and affords it more weight than Dr. 
Dyer's opinion, which is clearly conditioned on whether 
medical records support his finding.  

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board has based its decision that 
the preponderance of the evidence is against Dr. Dyer's 
opinion on the July 1997 medical opinion for the reasons 
stated above.  See id.  The Board notes that the Court has 
not adopted a treating physician rule which gives the opinion 
of a treating physician greater weight in evaluating 
veterans' claims and which would give Dr. Dyer's opinion more 
probative weight than that of the VA physician's.  See Harder 
v. Brown, 5 Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).

Although the appellant has alleged that is left knee problems 
are due to his service-connected status post torn meniscus 
with degenerative joint disease, right knee, he is not 
competent to state the etiology of his left knee disability, 
to include degenerative arthritis and internal derangement, 
as that requires a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of evidence is against the appellant's 
claim for service connection for left knee disability, to 
include degenerative arthritis and internal derangement, as 
being secondary to service-connected status post torn 
meniscus with degenerative joint disease, right knee, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

II.  Left knee secondary to service-connected back

After having reviewed the evidence of record, the Board has 
determined that the appellant's claim for service connection 
left knee disability, to include degenerative arthritis and 
internal derangement, as secondary to the service-connected 
degenerative joint disease of the lumbosacral spine is not 
well grounded.  See Reiber and Wallin, both supra.  The 
appellant has established current diagnoses of degenerative 
arthritis and internal derangement of the left knee.  The 
first diagnosis of degenerative arthritis of the left knee 
was in June 1996 and the first diagnosis of internal 
derangement was in September 1993.  Where the appellant's 
claim fails is the lack of competent evidence that 
establishes that the degenerative arthritis and internal 
derangement of the left knee is proximately due to or the 
result of the service-connected degenerative joint disease of 
the lumbosacral spine.  No medical professional has related 
the appellant's degenerative arthritis and internal 
derangement of the left knee is related to his service-
connected degenerative joint disease of the lumbosacral 
spine.  Thus, without competent evidence of a nexus between 
the diagnosis of arthritis and service, the nexus element 
required to well ground the claim fails.  See id.  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in November 1994.  There, the RO cited 
to 38 C.F.R. § 3.310.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim). 

III.  Direct service connection

The record contains a statement from Dr. Watters.  In a broad 
brush, he has attempted to link many post service 
disabilities to inservice events.  The statement of Dr. 
Watters is remarkably deficient in the report of accurate 
history.  As noted above, there is evidence that establishes 
that the appellant had a clearly identified post service 
event that resulted in the left knee disability.  The 
veteran's reporting of history has varied repeatedly, and the 
Board finds that his statements are not credible.  The onset 
of left knee problems has been reported as inservice, mid 
1960's, late 1960's, and 1983.  Furthermore, a medical 
opinion based on an unreliable history is equally unreliable.  
Against the opinion of Dr. Watters, the record has the most 
recent VA examination report that attributes the left knee 
disability to an event in 1983.  The VA opinion reflects a 
review of the record and is consistent with the 1983 
contemporaneous medical records.  The preponderance of the 
evidence establishes that the first objective evidence of a 
left knee disability was many years post service and that 
there is no relationship to service.  Therefore, the Board 
finds that direct service connection for left knee 
disability, to include degenerative arthritis and internal 
derangement, is not warranted.

Additionally, the Board notes that it is aware of the 
provisions in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
There, the United States Court of Appeals for Veterans Claims 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  However, in this case, there is no competent 
evidence that reflects an increase in severity of the left 
knee as a result of a service-connected disability.  Thus, 
compensation for aggravation of a nonservice-connected 
condition is not warranted.


ORDER

Service connection for left knee disability, to include 
degenerative arthritis and internal derangement, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

